PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the December 20, 2014, Order Denying Post-Conviction Relief in Leon County Circuit Court case number 2009CF2174. Upon issuance of mandate .in this cause, a copy of this opinion shall be provided to the clerk of the circuit court *723for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, ROWE, and BILBREY, JJ., concur.